Citation Nr: 0124878	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

(The issue of entitlement to Service Disabled Veterans 
Insurance under 38 U.S.C.A. § 1922(a) (West 1991) is the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned a 30 percent rating.  In a later rating decision 
in June 2000, the RO increased the veteran's rating for PTSD 
to 50 percent disabling.


REMAND

The veteran's claims folder as it pertains to this appeal 
appears to be incomplete.  As noted above, the RO increased 
the veteran's PTSD rating from 30 to 50 percent in June 2000.  
However, all but two of the RO's 10-page June 2000 rating 
decision is missing.  Also, in August 2000, the RO determined 
that an informal claim for a total rating based on individual 
unemployability (TDIU) had been raised and was inextricably 
intertwined with the veteran's pending claim for an increased 
rating for PTSD.  The RO thereafter deferred re-adjudication 
of the PTSD claim until a formal claim for TDIU had been 
submitted.  It also deferred re-adjudication so that VA 
examinations could be conducted.  A formal claim for TDIU was 
subsequently filed in September 2000, but there are no recent 
VA examination reports on file.  

The RO again deferred re-adjudicating the veteran's PTSD 
claim in October 2000, pending the receipt of VA hospital 
summaries and outpatient treatment records, as well as all 
treatment records from the veteran's treating VA physicians, 
Drs. Quirion and Chen.  These records are not in the claims 
folder and must be associated with it.  This is especially 
pertinent in view of the veteran's specific request in 
November 2000 that his most recent treatment reports from 
Drs. Quirion and Chen be obtained.  Such evidence should be 
in addition to any letters that the veteran's treating VA 
physicians have already submitted to the RO, and not be in 
lieu of them.

Furthermore, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, 
the RO should ensure compliance with the notice and duty to 
assist provisions contained in the new law with respect to 
the issue of an increased rating for PTSD, as well as with 
the inextricably intertwined issue of entitlement to a TDIU.  
Efforts to obtain pertinent records must be documented in the 
claims folder and the veteran must be informed of the results 
of the requests for records in keeping with the VCAA.  Any 
records obtained should be associated with the claims folder 
as well as any records currently in the RO's possession.  In 
this regard, there is evidence dated in November 1999 that 
makes reference to a "temporary folder."

Lastly, the veteran's local representative should be given 
the opportunity to review this appeal and present written 
argument for the record.  This is pursuant to VA regulation 
which accords the appellant full representation at all stages 
of an appeal by a recognized organization.  38 C.F.R. 
§ 20.600 (2000).


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should associate with the 
claims folder any records pertinent to 
this appeal in its possession that are 
located in a temporary folder or 
otherwise.  Such records should include 
the complete June 2000 rating decision.

2.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the claim of entitlement to an 
evaluation in excess of 50 percent for 
PTSD, to include obtaining pertinent 
medical records.  These records should 
include all VA hospital summaries and 
outpatient records, including all 
treatment records from Drs. Quirion and 
Chen.  

3.  Pertinent to the PTSD claim, the 
veteran should also be afforded a VA 
psychiatric examination.  The examiner 
must review the claims folder before 
completing the examination report.  The 
examiner should identify the nature, 
frequency, duration and severity of all 
manifested psychiatric symptoms 
attributable to PTSD.  To the extent 
possible, the manifestations of the 
veteran's PTSD should be distinguished 
from those of any other psychiatric 
disorders found to be present.  The 
examiner should also provide current and 
past year global assessment of 
functioning scores with an explanation of 
the significance of the score assigned, 
as well as an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
service-connected PTSD, to include 
whether it renders the veteran 
unemployable.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.

4.  The RO should then adjudicate the 
claim for TDIU.  Prior to adjudicating 
this issue, the RO should undertake any 
additional development deemed warranted 
by the VCAA.

5.  The RO should then re-adjudicate the 
perfected appeal for a rating in excess 
of 50 percent for PTSD.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The veteran need take no action unless otherwise notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


